UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

annem ee merece rena
- RE

 

2 8 2020 |
Melissa Ferrick, et al., i
i JAN 2.8 2020.
Plaintiffs, oo
16-cv-8412 (AJN)
—y—
ORDER
Spotify USA Inc., et al.,
Defendants.

 

 

ALISON J. NATHAN, District Judge:

The Court is in receipt various letters from Settlement Class Members expressing their
inability, due to incarceration or otherwise, to access the Spotify track ID information necessary
to file settlement claims. See, e.g., Dkt. No. 486.

The parties in the above-captioned action are hereby ordered to meet and confer and

submit a joint letter to the Court addressing this concern of Settlement Class Members by

January 31, 2020.

SO ORDERED.

Dated: January XY , 2020
New York, New York

 

VV 'YALISON J. NATHAN
United States District Judge

 
